DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US 20080284924) in view of Galstian et al. (US 20170269453).
Regarding claim 1, Hofmann discloses (Figs. 1-11B) a lighting device comprising: a light source (6) for producing an incident beam; at least one liquid crystal cell (7, 8, 24) for modulating said incident beam as said incident beam propagates therethrough, said liquid crystal cell having: a first cell substrate (14) and a second cell substrate (14), the first and second cell substrates being separated by a cell thickness, a liquid crystal material filling (18), and at least 
Hofmann does not necessarily disclose the first cell substrate having an electrode structure and a second cell substrate without an electrode structure, wherein said cell is arranged with respect to said light source so that said incident beam, propagating in a first direction will arrive through said second cell substrate and exit from said first cell substrate, and wherein said cell is configured to provide a beam angular intensity distribution which is flatter for said incident beam propagating in said first direction than for a beam propagating in a second direction opposite to said first direction. 
Galstian discloses (Figs. 1-22; in particular Figs. 11-13C) the first cell substrate (111) having an electrode structure (114) and a second cell substrate (111) without an electrode structure, wherein said cell is arranged with respect to said light source so that said incident beam, propagating in a first direction (Z) will arrive through said second cell substrate and exit from said first cell substrate, and wherein said cell is configured to provide a beam angular intensity distribution which is flatter for said incident beam propagating in said first direction (Z)  than for a beam propagating in a second direction (Z in opposite direction) opposite to said first direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Galstian to provide good beam steering performance.

Regarding claim 11, Hofmann discloses (Figs. 1-11B) a beam modulator for use with a lighting device comprising a light source (16) for producing an incident beam, the modulator comprising: a mounting (4) compatible with said light source for mounting with a first side of said mounting to receive said incident beam; at least one liquid crystal cell (7, 8, 24)mounted to said mounting for modulating said incident beam as said incident beam propagates therethrough, said liquid crystal cell having: a first cell substrate (14) and a second cell substrate (14), the first and second cell substrates being separated by a cell thickness, a liquid crystal material filling (18), at least one alignment layer (20) for ordering said liquid crystal material with a director in an in-plane ground state alignment direction (section 0032), an electrode structure (16), wherein the electrode structure comprises a patterned electrode structure having a pattern of paired electrodes (16) for providing a spatially modulated electric field extending into said liquid crystal material; and wherein said cell is arranged with respect to said light source so that said incident beam will arrive through a said cell substrate (14) and exit from the other said cell substrate (14).
Hofmann does not necessarily disclose the first cell substrate having an electrode structure and a second cell substrate without an electrode structure, wherein said cell is arranged with respect to said light source so that said incident beam, propagating in a first direction will arrive through said second cell substrate and exit from said first cell substrate, and wherein said cell is configured to provide a beam angular intensity distribution which is flatter for said incident beam propagating in said first direction than for a beam propagating in a second direction opposite to said first direction. 

Regarding claim 20, Hofmann discloses (Figs. 1-11B; in particular Figs. 8C-8D) said pattern of paired electrodes (16) comprises parallel strip electrodes.
Regarding claim 21, Hofmann does not necessarily disclose said patterned electrode structure is configured to have a specific electrode pitch relative to a thickness of the liquid crystal material filling. 
Galstian discloses (Figs. 1-22; in particular Figs. 11-13C) said patterned electrode structure (114) is configured to have a specific electrode pitch relative to a thickness of the liquid crystal material filling (120) (sections 0075, 0103, 0110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Galstian to provide good beam steering performance.
Regarding claim 22, Hofmann does not necessarily disclose said cell provides greater beam broadening in said second direction than in said first direction. 

Regarding claim 23, Hofmann does not necessarily disclose said patterned electrode structure is configured to have a specific electrode pitch relative to a thickness of the liquid crystal material filling. 
Galstian discloses (Figs. 1-22; in particular Figs. 11-13C) said patterned electrode structure (114) is configured to have a specific electrode pitch relative to a thickness of the liquid crystal material filling (120) (sections 0075, 0103, 0110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Galstian to provide good beam steering performance.
Regarding claim 24, Hofmann does not necessarily disclose said cell provides greater beam broadening in said second direction than in said first direction. 
Galstian discloses (Figs. 1-22; in particular Figs. 11-13C) said cell provides greater beam broadening in said second direction (Z in opposite direction) than in said first direction (Z). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Galstian to provide good beam steering performance.
Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann and Galstian in view of Iijima (US 20030001993).
Regarding claim 2, Hofmann does not necessarily disclose at least one primary optics element positioned between said source and said cell to transform the original light divergence before it enters into the said cell.

Regarding claim 3, Hofmann discloses (Figs. 1-11B) a secondary optics element (9) positioned between said cell and the output space.
Regarding claim 4, Hofmann does not necessarily disclose said primary optics element is a reflector. 
Iijima discloses (Figs. 1-13) said primary optics element (21) is a reflector. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Iijima so that the liquid crystal can be superior in brightness.
Regarding claim 5, Hofmann discloses (Figs. 1-11B) said secondary optics element is a static diffuser (sections 0028, 0036).
Regarding claim 6, Hofmann discloses (Figs. 1-11B) said secondary optics element is a dynamic LC controllable diffuser (sections 0028, 0036).
Regarding claim 12, Hofmann does not necessarily disclose at least one primary optics element positioned between said source and said cell to transform the original light divergence before it enters into the said cell.
Iijima discloses (Figs. 1-13) at least one primary optics element (21) positioned between said source (5) and said cell (4) to transform the original light divergence before it enters into the said cell. It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 13, Hofmann discloses (Figs. 1-11B) a secondary optics element (9) positioned between said cell and the output space.
Regarding claim 14, Hofmann does not necessarily disclose said primary optics element is a reflector. 
Iijima discloses (Figs. 1-13) said primary optics element (21) is a reflector. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Iijima so that the liquid crystal can be superior in brightness.
Regarding claim 15, Hofmann discloses (Figs. 1-11B) said secondary optics element is a static diffuser (sections 0028, 0036).
Regarding claim 16, Hofmann discloses (Figs. 1-11B) said secondary optics element is a dynamic LC controllable diffuser (sections 0028, 0036).
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman and Galstian.
Regarding claim 7, Hofmann does not necessarily disclose two said cells cross oriented and arranged with parallel patterns of paired electrodes for modulating two orthogonal polarizations of incident light in one output plane.
However, Hoffman discloses (sections 0045-0054) a plurality of pixels and in such a pixelated cell, various beam shapes can be produced from the various electrode patterns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two said cells cross oriented and arranged with 
Regarding claim 8, Hofmann does not necessarily disclose four said cells cross oriented and arranged for modulating two orthogonal polarizations of incident light in two output planes.
However, Hoffman discloses (sections 0045-0054) a plurality of pixels and in such a pixelated cell, various beam shapes can be produced from the various electrode patterns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have four said cells cross oriented and arranged for modulating two orthogonal polarizations of incident light in two output planes to control the intensity and contrast of the beam of light.
Regarding claim 9, Hofmann does not necessarily disclose said at least one alignment layer of each one of said cells is arranged at or about at a 45 degree angle with respect to a direction of said pattern of paired electrodes.
However, Hoffman discloses (sections 0032, 0045-0054) the alignment layer (20) can induce various orientations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hoffman to control the intensity and contrast of the beam of light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

However, Hoffman discloses (sections 0045-0054) a plurality of pixels and in such a pixelated cell, various beam shapes can be produced from the various electrode patterns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two said cells cross oriented and arranged with parallel patterns of paired electrodes for modulating two orthogonal polarizations of incident light in one output plane to control the intensity and contrast of the beam of light. 
Regarding claim 18, Hofmann does not necessarily disclose four said cells cross oriented and arranged for modulating two orthogonal polarizations of incident light in two output planes.
However, Hoffman discloses (sections 0045-0054) a plurality of pixels and in such a pixelated cell, various beam shapes can be produced from the various electrode patterns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have four said cells cross oriented and arranged for modulating two orthogonal polarizations of incident light in two output planes to control the intensity and contrast of the beam of light.
Regarding claim 19, Hofmann does not necessarily disclose said at least one alignment layer of each one of said cells is arranged at or about at a 45 degree angle with respect to a direction of said pattern of paired electrodes.
However, Hoffman discloses (sections 0032, 0045-0054) the alignment layer (20) can induce various orientations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hoffman to control the 
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871